DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EBRAHIMI (US 2017/0257358) in view of VARADARAJAN (US 2013/0124855).

Regarding claims 1, 10, 11 and 12,
EBRAHIMI teaches an information processing apparatus (fig. 3 and [0062] teaches client device (310) and display; alternatively, see the discussion of a door lockbox in [0093]) comprising:
a memory (1404) configured to store instructions; and
a processor (1430) configured to execute the instructions to:
connect to a user terminal (5) by wireless communication;
acquire information transmitted from the user terminal via the wireless communication when the user terminal read an image used for a request for entry to a control target area ([0093] teaches a process of login to a physical port performed by using a QR code. In particular, a user may wish to gain access to a physical portal such as a door that is locked, enter a gym where he/she has an active membership, or enter company premises. At a point of entry, the user scans a QR code that is electronically generated); and
determine whether or not to permit a user carrying the user terminal to enter the control target area based on the information ([0093] teaches that once the user is authenticated, the server allows access for the user. If the user is at a physical portal, such a locked door, the server may send an authenticated request to the lock box to have it electronically opened.)
Ebrahimi fails to expressly teach acquiring terminal identification information transmitted from the user terminal via the wireless communication when the user terminal read an image used for a request for entry to a control target area; and
determining whether or not to permit a user carrying the user terminal to enter the control target area based on the terminal identification information.
(112-114 in fig. 1) comprising:
a memory (120) configured to store instructions; and
a processor (118) configured to execute the instructions to:
connect to a user terminal (102 in fig. 1) by wireless communication ([0046] teaches that a user may initiate an action at a network device (network devices are not limited to an ATM or gas pump and may be any secure machine), by coming within close proximity to the network device with mobile device 102);
acquire terminal identification information transmitted from the user terminal via the wireless communication ([0054] teaches that following the scanning of the QR code using the user device, the mobile application shall transmit an electronic signal including transaction information; [0060] teaches that transaction information also may comprise user identifying information (e.g., a user ID per [0060], or unique serial number per [0043], since said user identifying information is transmitted from the user terminal and is used in authenticating the terminal holder, it is interpreted as corresponding to “terminal identification information”), said user identifying information being derived from the credentials downloaded at step 404; Alternatively, [0045] teaches that the telephone number of the mobile device may be associated with the user account profile and [0047] teaches acquiring information which is unique to the mobile device) when the user terminal read an image used for a request for entry to a control target area ([0050] teaches that a QR code 302 generated at step 412; [0051] teaches that at step 414, the security client presents the QR code 302 to the user; [0054] teaches that at step 416, the user utilizes the I/O device 124 of the mobile device 102 to scan or otherwise read the QR code 302 that is presented to the user at step 414); and
determine whether or not to permit a user carrying the user terminal to enter the control target area based on the terminal identification information (see steps 428-430 in fig. 4; also see [0062]).
	Before the effective filing date of the invention, it would have been obvious to modify the system of Ebrahimi per the teachings of Varadarajan, transmitting terminal identification information from the user terminal and determining whether or not to permit access based upon terminal identification information, since Varadarajan teaches that the disclosed QR code authentication enables the use of multi-factor credentials by a large user base without re-training users, enables customers to deploy and manage multi-factor credentials without significant overheads, offers protection against different types of attacks, such as cloning and skimming, and reduces the possibility of fraud. 
Regarding claim 7,
	Varadarajan teaches the information processing apparatus according to claim 1 further comprising a storage unit that stores the terminal identification information associated with the user authorized to enter the control target area ([0033] of Varadarajan teaches that the key holder 202 is configured to store at least the seed keys utilized to generate a portion of the authentication data in a secure manner);
([0060]teaches that at step 424, the key holder 202 recovers the seed key identified at step 420 and utilizes that seed key to generate an OTP; [0063] teaches that if the correct seed key was utilized to generate the OTP at step 424, the authentication server 108 further validates the OTP by comparing it with the transaction information B and C that was utilized to generate that OTP.)

Regarding claim 8,
Varadarajan teaches the information processing apparatus according to claim 7,
wherein the storage unit stores key information (see discussion of seed keys in at least [0033]) corresponding to the control target area in association with the terminal identification information ([0060] teaches that the seed keys are used to which  may be put in a message with the transaction information, said transaction information comprising user information such as a used ID),
wherein the acquisition unit acquires processor is configured to execute the instructions to acquire the terminal identification information and the key information from the user terminal ([0054] teaches that following the scanning of the QR code using the user device, the mobile application shall transmit an electronic signal including transaction information), and
(see steps 428-430 in fig. 4; also see [0062]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EBRAHIMI (US 2017/0257358) in view of VARADARAJAN (US 2013/0124855) as applied to 1 and further in view of EROL (US 2020/0099892).
Regarding claim 6,
	The combined teachings of Ebrahimi and Varadarajan teach the information processing apparatus according to any one of claim 1, but fails to expressly teach the further limitations of claim 6.
EROL teaches a processor configured to execute the instructions to output alert information when a staying time period in which the user is present in the control target area exceeds a predetermined time period ([0033] teaches a system capable of generating multiple alerts, at least a first alert being transmitted in response to a person who exceeds his or her time threshold within a surveilled area.)
Before the effective filing date of the invention, it would have been obvious to further modify the system of Ebrahimi such that it outputs alert information when a staying time period in which the user is present in the control target area exceeds a predetermined time period, for the purpose of audibly indicating a potential problem.
Allowable Subject Matter
Claims 2-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689